 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 INSURANCE COMPANY OF THE WEST,                          Case No.: 2:17-cv-02871-APG-CWH

 4         Plaintiff                                    Order Staying Case and Setting Deadline
                                                                 to File Status Report
 5 v.

 6 JEFFREY ARMSTRONG and LUISA
   ARMSTRONG,
 7
        Defendants
 8

 9        In light of the parties’ joint status report (ECF No. 53),

10        IT IS ORDERED that this case is STAYED pending resolution of the defendants’

11 bankruptcy proceedings.

12        IT IS FURTHER ORDERED that the parties shall file a status report on or before

13 December 28, 2019.

14        DATED this 8th day of July, 2019.

15

16
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23
